Title: To James Madison from Andrew Ellicott, 15 July 1801
From: Ellicott, Andrew
To: Madison, James


Geo. Town July. 15th. 1801
Mr. Ellicott presents his most respectful compliments to his friend Mr. Madison, and requests, (if it should not be improper,) the favour of having for two, or three days, the report, and chart of our eastern boundary as returned by the commissioners. Mr. Ellicott was informed by Mr. Pickering, that the report contains some very important observations, for the determination of the source, and the mouth of the River St. Croix, which was enjoined by the late treaty between the U. S. and his Britanick Majesty. Mr. Ellicott has nothing in view by this request, but to obtain materials for compiling a correct map of the U. S.
 

   
   RC (DLC). Docketed by JM. Notes on cover in JM’s hand: “Letter to Mr King / Instructions to Livingston / do. to Erving / do. for Graham / Circular to Consuls to send accts. / write to Read on subject of agents for Brit: debts / Arrangements for requisitions / do. for blanks / Mo[u]ntflorence’s letter as to seamen.”



   
   In accordance with article 5 of the Jay treaty, a commission consisting of Americans David Howell and Egbert Benson and the Nova Scotian Thomas Barclay was appointed in 1796 to “decide what River is the River St Croix intended by the Treaty” as part of the boundary between Maine and Nova Scotia and to determine its mouth and source. The commissioners concluded that the river designated in the 1783 treaty as the St. Croix was the Schoodic River. On 25 Oct. 1798 they signed an agreement fixing the river’s source at the most remote head of the northern branch and its mouth level with the town of St. Andrews (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:249; Alfred Le Roy Burt, The United States, Great Britain, and British North America from the Revolution to the Establishment of Peace after the War of 1812 [New Haven, 1940], pp. 161–65).


